Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been generated in response to Applicant’s amended claim language filed 16 May 2022.  Claims 1, 3-7, 12, 13, 15-17, 19 & 20 are now pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12, 13, 15-17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al (USPG Pub No. 20090018996A1; Hunt hereinafter) in view of Shivamoggi et al (USPG Pub No. 20200184367A1; Shivamoggi hereinafter) further in view of Martin et al (USPG Pub No. 20170177756A1; Martin hereinafter). 

	As for Claim 1, Hunt teaches, A computer-implemented method comprising:
	receiving a request for an insight analysis for a dataset, wherein the dataset includes at least one continuous feature and at least one categorical feature, wherein continuous features are numerical features that represent features that can have any value within a range of values and wherein categorical features are enumerated features that have a category value from a predefined set of categories (see pp. [0510-0511], [0513-0515]; e.g., the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine {i.e. pp. [0121]}, where the dataset includes fact data and dimension data for a plurality of distinct product categories {i.e. considered equivalent to Applicant’s “predefined set of categories”}.  Hunt teaches of utilizing at least a “Unix Infoview delivery process”, for example, where data requests may be submitted {i.e. i.e. considered equivalent to “receiving a request”} and tracked as standard Infoview runs, causing the generation of intermediate files created by reading a number of operational data stores, applying business rules, and formatting the intermediate files to produce output files for building dimension hierarchies, facts, and causal mapping {i.e. pp. [0443-0444]}.  Paragraphs [0510-0511] provide teachings into “attributes of sales targets”, used by Sales Executives/Managers for defining sales targets and facilitating ongoing monitoring and evaluation of sales performance, where attributes can be “Plan Units (Number of units, Quantity)” utilized as non-standard measures governed by at least a “UEV formula”, reading on Applicant’s “continuous features” as being numerical features having any value within a range of values.  Examiner directs Applicant to at least the short paragraphs [0216-0222] & [0231-0234], which discuss non-enumerated, partially enumerated, and fully enumerated universes {i.e. a store-level listing for a portion of a universe} of input data being processed and controlled to allow for “projected data quality control” {i.e. trend simulation based on basket of product hierarchies}, support projection to a fully enumerated universe with segments/subsegments, and allow for the flexible use of time dimensions {i.e. “weekly data”/”daily data”} for the recreation of specific week ranges in response to quality concerns);
	receiving a selection of a first continuous feature for analysis (see pp. [0510-0511]; e.g., the reference of Hunt teaches of the actions of Sales Executives/Managers in defining sales targets to facilitate ongoing monitoring and evaluation of sales performance, where certain dimensions and measures may be applied to sales planning, such as “plan units” used as non-standard measures governed by a “UEV formula”, for example, reading on Applicant’s claimed limitation, as a “continuous feature” has been applied); and
	identifying at least one categorical feature for analysis (see pp. [0513-0515]; e.g., As stated within rationale provided above, Applicant’s teaching of “categorical features”, is taught within the Hunt reference at least within paragraphs [0513-0515], where at least a “sales performance facility” utilizes applied measures, such as “Category Dollar Share”, “Category Unit Share”, and “Total Category Unit Sales, for example, along with non-standard measures).
	The reference of Hunt does not appear to explicitly recite the limitations of, “determining, for each identified categorical feature, a deviation factor that represents a level of deviation in the dataset between categories of the categorical feature in relation to the continuous feature, is based on is based on category contributions of multiple different categories of the categorical feature to an aggregated continuous feature value, and represents how much a category of the categorical feature with a largest category contribution deviates from the average of all category contributions for the categorical feature”, “determining, for each identified categorical feature, a relationship factor that represents a level of informational relationship between the categorical feature and the continuous feature, wherein the relationship factor indicates a relative prediction quality of how the categorical feature predicts values of the continuous feature and is based on variance factors for categories of the categorical feature and a sum of square residuals and sum of square totals for categories of the categorical feature”, and “determining, based on the determined deviation factors and the determined relationship factors, an insight score, for each identified categorical feature, that combines the deviation factor and the relationship factor for the categorical feature”, and “providing the insight score for at least some of the identified categorical features”.
	The reference of Shivamoggi teaches the limitations of, 
	“determining, based on the determined deviation factors and the determined relationship factors, an insight score, for each identified categorical feature, that combines the deviation factor and the relationship factor for the categorical feature” (see pp. [0046], [0057-0059]; e.g., the reference of Shivamoggi teaches of determining at least a “separation value” {i.e. insight score} between a determined base values and one or more centroid values for a selected feature in other/remaining clusters, where “the bigger the separation value, the better the selected feature is at distinguishing the selected cluster from the other/remaining clusters, as the process repeats to determine relative feature importances because inter-cluster separations can be different when seen from different features.  According to at least paragraph [0046], the separation value can be determined by computing the sum of squares of the distance in the selected feature between the selected cluster and the remaining cluster followed by the taking of a square root and division by the number of clusters minus 1, and/or determined by determining a standard deviation of the remaining cluster centroids in the selected feature with the base value of the selected cluster in place of the mean value of the selected cluster); and 
	“providing the insight score for at least some of the identified categorical features” (see Fig. 3; see pp. [0044]; e.g., the primary reference teaches of utilizing a supervised classification engine using feature importances {i.e. importance scores} to rank features, further in collaboration with at least a “separation value”, considered equivalent to Applicant’s “insight score”, which is used to further distinguish a selected cluster and other/remaining clusters is each feature based on at least a degree of variance).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which clusters are formed, nor determine why certain data items end up in a certain cluster verses another cluster without requiring laborious, computer-resource intensive data processing. (Shivamoggi; [0004])
	The combined Hunt and Shivamoggi references do not appear to explicitly recite the amended limitations of, “determining, for each identified categorical feature, a deviation factor that represents a level of deviation in the dataset between categories of the categorical feature in relation to the continuous feature, is based on is based on category contributions of multiple different categories of the categorical feature to an aggregated continuous feature value, and represents how much a category of the categorical feature with a largest category contribution deviates from the average of all category contributions for the categorical feature”, and “determining, for each identified categorical feature, a relationship factor that represents a level of informational relationship between the categorical feature and the continuous feature, wherein the relationship factor indicates a relative prediction quality of how the categorical feature predicts values of the continuous feature and is based on variance factors for categories of the categorical feature and a sum of square residuals and sum of square totals for categories of the categorical feature”.
	The reference of Martin recites the amended limitations of, 
	“determining, for each identified categorical feature, a deviation factor that represents a level of deviation in the dataset between categories of the categorical feature in relation to the continuous feature, is based on category contributions of multiple different categories of the categorical feature to an aggregated continuous feature value, and represents how much a category of the categorical feature with a largest category contribution deviates from the average of all category contributions for the categorical feature” (see pp. [0058], [0065-0066], [0080-0081], [0111]; e.g., the reference of Martin serves as an enhancement to the combined teachings of Hunt and Shivamoggi, and provides an apparatus for system safety analysis evaluation allowing one or more of a computing device to build a “calculation matrix” based on (SSC) inputs from one or more analytical models comprising values and characteristics from one or more corresponding databases, with at least “material characteristics” being considered equivalent to Applicant’s “identified categorical feature”.  Models being utilized describe physics associated with the settings of parameters used in physical models and correlations, such as physics associated with approximations in numerical algorithms where “uncertainty quantification” being used is the process of characterizing, propagating, and analyzing all kinds of uncertainty to support decision-making. An example is presented at least within paragraph [0111] which describes a situation where the calculation matrix defines sets of nominal values and “trial value ranges” {i.e. considered equivalent to Applicant’s “continuous feature value”}, wherein the nominal values include the SSC inputs and the trial value ranges include the analytical uncertainty inputs. The system additionally incorporates, “at least one figure-of-merit acceptance criteria”.  Cited paragraphs [0065-0066] discuss the calculation of a “figure-of-merit, considered equivalent to Applicant’s determination of “...category contributions of multiple different categories of the categorical feature”, as the process of quantification of biases and uncertainties in one or more figure(s)-of-merit provides correlations between sets of event domain samples and one or more sets of figures-of-merit uncertainty domain samples.   Earlier text of paragraphs [0080-0081] discuss the determination and identification of a “variance” for one or more “uncertainty contributors” through an estimation of the relationship between “a figure of merit sample vector” and a first uncertainty contributor sample vector.  Successively, a “standard deviation” may be determined from the square root, where the standard deviation is interpreted as an “importance measure” represented as the analysis of the figure-of-merit from the sampling variation of a particular sampled model parameter, thus, deriving a “deviation factor” representing deviation from particular parameters/features); and
	“determining, for each identified categorical feature, a relationship factor that represents a level of informational relationship between the categorical feature and the continuous feature, wherein the relationship factor indicates a relative prediction quality of how the categorical feature predicts values of the continuous feature and is based on variance factors for categories of the categorical feature and a sum of square residuals and sum of square totals for categories of the categorical feature” (see pp. [0072-0074], [0084-0085]; e.g., paragraphs [0072-0074] of Martin teach of determining at least an “empirical relationship” when quantifying the uncertainty contribution of specific model parameters through the decomposition of a “total variance measure’” that expresses how one or more dependent variables varies with each model parameter.  In accomplishing this function using one or more of an analytical model, the cited paragraph [0074] states, “...The numerator in “Eqn. 8” is the residual sum of the squares, with (y.sub.i) as the sample figure-of-merit value and (η.sub.y) being the mean; and the denominator the total sum of the squares, with (x.sub.i) as the estimated value of the figure-of-merit from the regression function”, representative of the use of Applicant claimed “variance factors for categories of the categorical feature and a sum of square residuals and sum of square totals”.  Cited paragraphs [0084-0085] teach of the computing device organizing derived figure-of-merit uncertainty models based on a minimum number of calculations that result in a high probability that acceptance criteria limits, indicative of a relationship, where the uncertainty models may be a mean and standard deviation pair, and the standard deviations may be ordered by magnitude and cumulatively summed, which may be equivalently described as the convolution of the estimated uncertainties, such as the square root of the sum of the individual variances).
	The combined references of Hunt, Shivamoggi and Martin are considered analogous art for being within the same field of endeavor, which is analyzing and evaluating data, such as identifying outlier network activity, and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of metrics relating to deviations and relationships between objects, as taught by Martin, with the methods of Shivamoggi and Hunt, because the analysis of structures, systems and component combinations and variations of uncertainties if a complex and time sensitive process where the volume or calculations may be mitigated or reduced using less preferred subjective qualitative assessments. (Martin; [0018])

	
	As for Claim 3, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.
	Hunt does not recite the limitation of, “ranking categorical features by insight score; and providing ranked insight scores”.
	Shivamoggi teaches, “ranking categorical features by insight score; and providing ranked insight scores” (see Fig. 3; see pp. [0044]; e.g., the primary reference teaches of utilizing a supervised classification engine using feature importances {i.e. importance scores} to rank features, further in collaboration with at least a “separation value”, considered equivalent to Applicant’s “insight score”, which is used to further distinguish a selected cluster and other/remaining clusters is each feature based on at least a degree of variance).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which clusters are formed, nor determine why certain data items end up in a certain cluster verses another cluster without requiring laborious, computer-resource intensive data processing. (Shivamoggi; [0004])


	As for Claim 4, Hunt teaches, wherein identifying the at least one categorical feature comprises receiving a selection of a subset of the categorical features within the dataset (see pp. [0513-0515]; e.g., As stated within rationale provided above, Applicant’s teaching of “categorical features”, is taught within the Hunt reference at least within paragraphs [0513-0515], where at least a “sales performance facility” utilizes applied measures, such as “Category Dollar Share”, “Category Unit Share”, and “Total Category Unit Sales, for example).


	As for Claim 5, Hunt teaches, wherein identifying the at least one categorical feature comprises identifying all categorical features within the dataset (see pp. [0513-0515]; e.g., As stated within rationale provided above, Applicant’s teaching of “categorical features”, is taught within the Hunt reference at least within paragraphs [0513-0515], where at least a “sales performance facility” utilizes applied measures, such as “Category Dollar Share”, “Category Unit Share”, and “Total Category Unit Sales, for example).

	As for Claim 6, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.
	Hunt does not recite the limitation of, “wherein determining the insight score for a given categorical feature comprises multiplying the deviation factor for the categorical feature by the relationship factor for the categorical feature”.
	Shivamoggi teaches, “wherein determining the insight score for a given categorical feature comprises multiplying the deviation factor for the categorical feature by the relationship factor for the categorical feature” (see pp. [0046], [0057-0059]; e.g., the reference of Shivamoggi teaches of determining at least a “separation value” {i.e. insight score} between a determined base values and one or more centroid values for a selected feature in other/remaining clusters, where “the bigger the separation value, the better the selected feature is at distinguishing the selected cluster from the other/remaining clusters, as the process repeats to determine relative feature importances because inter-cluster separations can be different when seen from different features.  According to at least paragraph [0046], the separation value can be determined by computing the sum of squares of the distance in the selected feature between the selected cluster and the remaining cluster followed by the taking of a square root and division by the number of clusters minus 1, and/or determined by determining a standard deviation of the remaining cluster centroids in the selected feature with the base value of the selected cluster in place of the mean value of the selected cluster).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which clusters are formed, nor determine why certain data items end up in a certain cluster verses another cluster without requiring laborious, computer-resource intensive data processing. (Shivamoggi; [0004])

	As for Claim 7, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.
	Hunt does not recite the limitation of, “wherein a higher insight score for a categorical feature represents a higher level of insight in relation to the continuous feature”.
	Shivamoggi teaches, “wherein a higher insight score for a categorical feature represents a higher level of insight in relation to the continuous feature” (see pp. [0057-0059]; e.g., the reference of Shivamoggi teaches of determining at least a “separation value” {i.e. insight score} between a determined base values and one or more centroid values for a selected feature in other/remaining clusters, where “the bigger the separation value, the better the selected feature is at distinguishing the selected cluster from the other/remaining clusters, as the process repeats to determine relative feature importances because inter-cluster separations can be different when seen from different features.  Paragraph [0061] states, “to interpret what different clusters mean, the foregoing processes focus on features that drive the formation of clusters, identify the most important features that distinguish the clusters from each other, and provide an automated approach to interpreting the clusters by computing the spread in feature values across the clusters and identifying those features that are the best at discriminating between the clusters”).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because determining why certain computing devices end up in a given cluster versus another cluster is crucial to taking time sensitive security action. (Shivamoggi; [0027])

	As for Claim 12, the reference of Hunt provides a cross-category view of a dataset using one or more of an analytic platform utilizing one or more of a plurality of engines and facilities, such as an analytic engine.
	Hunt does not recite the limitation of, “wherein the relationship factor for a categorical feature is based on the cardinality of the categorical feature”.
	Shivamoggi teaches, “wherein the relationship factor for a categorical feature is based on the cardinality of the categorical feature” (see pp. [0044], [0058]; e.g. the reference of Shivamoggi teaches of using feature importances to rank features by importance score to systemically enumerate the underlying reasons why certain observations are assigned to particular clusters using the variance of the clusters).
	The combined references of Hunt and Shivamoggi are considered analogous art for being within the same field of endeavor, which is analyzing data and automating cluster interpretation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of similarity/dissimilarity of relationships between attributes using clustering interpretation methods, as taught by Shivamoggi, with the method of Hunt, because clustering does not provide a reliable method to define the basis on which clusters are formed, nor determine why certain data items end up in a certain cluster verses another cluster without requiring laborious, computer-resource intensive data processing. (Shivamoggi; [0004])

Claims 13, 15 & 16 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 3 & 4, respectively.  Accordingly, Claims 13, 15 & 16 are rejected for substantially the same reasons as presented above for Claims 1, 3 & 4 and based on the references’ disclosure of the necessary supporting hardware and software (Shivamoggi; see pp. [0066-0071]; e.g., method for implementation integrating hardware and software components).


Claims 17, 19 & 20 amount to a computer program product encoded on a non-transitory storage medium comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 3 & 4, respectively.  Accordingly, Claims 17, 19 & 20 are rejected for substantially the same reasons as presented above for Claims 1, 3 & 4 and based on the references’ disclosure of the necessary supporting hardware and software (Shivamoggi; see pp. [0066-0071]; e.g., method for implementation integrating hardware and software components).



Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of now pending Claims 1, 3-7, 12, 13, 15-17, 19 & 20 have been fully considered and are persuasive in-part, as the Hunt and Shivamoggi references have been maintained for their teachings in regards to the limitations of “receiving a request...”, “receiving a selection...”, “identifying...a continuous feature...”, “determining...an insight score...”, and “providing the insight score...”, with updated, corresponding rationale provided within this communication above.  
Upon further consideration and in direct response to Applicant’s claim amendments, a new ground(s) of rejection for Claims 1, 3-13, 15-17, 19 & 20 is made in view of Martin et al (USPG Pub No. 20170177756A1; Martin hereinafter) in order to address the amended limitations presented by Applicant, and cure deficiencies of the combined Hunt and Shivamoggi references, such as “determining, for each identified categorical feature, a deviation factor that represents a level of deviation... based on category contributions of multiple different categories of the categorical feature to an aggregated continuous feature value, and represents how much a category of the categorical feature with a largest category contribution deviates from the average of all category contributions for the categorical feature” and “determining, for each identified categorical feature, a relationship factor that represents a level of informational relationship between the categorical feature and the continuous feature... based on variance factors for categories of the categorical feature and a sum of square residuals and sum of square totals for categories of the categorical feature”.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Mineault et al (USPG Pub No. 20200167868A1) teaches a system and method for analyzing and evaluating the investment performance of funds and portfolios.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								8/19/2022